JUDGE Crenshaw
delivered the opinion of the Court,
This was an action of Trespass, vi et armis, by Prewiti against Neal, for entering his close and taking his goods,
On the trial the plaintiff offered to prove that when the tregpass was committed the defendant was Sheriff of Madison County; and that the trespass complained of was com*387mitted by one of his deputies. This evidence, on the objection of the defendant, was rejected.
The law is clear that the high Sheriff is answerable for the official acts of his deputy, and that this is the proper action against him for a trespass committed by his deputy under colour of office. 1 Doug. 43. 3 Wilson, 309.
We are of opinion that the Circuit Court erred in. rejecting the testimony. Let the judgment be reversed, and the cause be remanded.
Judge Ellis having presided on the trial in the Circuit Court, and Judge Minor having been of counsel, did not sit.